Yeates J.
I concur. The sanity of the testator was submitted by the judges who tried the cause to the decision of the jury as a simple fact. The credibility of the witnesses falls within their more immediate and peculiar province; they are the constitutional judges of the fact. 3 Wils. 47. The difficulty which occurs from the testimony of Mr. Jacobs, has been already fully obviated by the remarks of Mr. Justice *1141 Shippen. Upon the trial, *Mr. Jacobs has most prob- -* ably blended opinions formed on facts subsequent to his drawing the will, wi-th the occurrences which arose previous thereto. George Bowyer swears expressly to the sound memory of the testator. A strong argument in favour of the will arises from the subscription of William Bowyer, who is since dead. The presumption of law appears to be in support of the sanity of the testator, and it is a hard and difficult point to prove his want of understanding. I would also observe, that no very great share of reason is necessary to validate a will, where there is no fraud or imposition. The *114intended disposition of a man’s property by this last solemn act, must in general be a subject frequently occurring to him, and his mind is most frequently made up at different periods, how his estate shall go after his death. It is seldom the thought of the moment, but the collected resolutions and determinations of a succession of years.
. Cited in 54 Pa., 222, in support of the proposition that a change of intention is of no importance if there he a sound mind unconstrained, but when the question is whether there he such a mind, such charge may be adduced to aid the inquiry.
In common cases, unless upon the strongest grounds, and under the most special circumstances, I conceive it would be dangerous in the highest degree, to grant a new trial, on account of evidence discovered since the former verdict, which the party, with due diligence, might before have procured, and that the settled rule of law is so. 5 Bac. Abr. 250.
Upon the whole, I think the jury were the proper and constitutional judges of the fact: it does not appear to me that injustice has been done, and I am of opinion against a new trial, and that judgment be entered for the plaintiff.
Mr. Justice Bradford declined giving any opinion, having been concerned at the trial as counsel for the plaintiff.